                   IN THE UNITED STATES DISTRICT COURT
                        FOR THE DISTRICT OF KANSAS


JOANN G.,1                             )
                                       )
                  Plaintiff,           )
                                       )                CIVIL ACTION
v.                                     )
                                       )                No. 19-1017-JWL
                  2
ANDREW M. SAUL,                        )
Commissioner of Social Security,       )
                                       )
                  Defendant.           )
 ______________________________________)



                            MEMORANDUM AND ORDER


       Plaintiff seeks review of a decision of the Commissioner of Social Security

denying Supplemental Security Income (SSI) benefits pursuant to sections 1602 and

1614(a) of the Social Security Act, 42 U.S.C. §§ 1381a and 1382c(a) (hereinafter the

Act). Finding no error in the Administrative Law Judge’s (ALJ) decision, the court

ORDERS that judgment shall be entered pursuant to the fourth sentence of 42 U.S.C.

§ 405(g) AFFIRMING the Commissioner’s final decision.

I.     Background


1
  The court makes all its “Memorandum and Order[s]” available online. Therefore, in the
interest of protecting the privacy interests of Social Security disability claimants, it has
determined to caption such opinions using only the initial of the Plaintiff’s last name.
2
  On June 17, 2019, Andrew M. Saul was sworn in as Commissioner of Social Security.
In accordance with Rule 25(d)(1) of the Federal Rules of Civil Procedure, Mr. Saul is
substituted for Acting Commissioner Nancy A. Berryhill as the defendant. In accordance
with the last sentence of 42 U.S.C. § 405(g), no further action is necessary.
       Plaintiff protectively filed an application for SSI on January 29, 2015. (R. 16,

184-93). After exhausting administrative remedies before the Social Security

Administration (SSA), Plaintiff filed this case seeking judicial review of the

Commissioner’s decision pursuant to 42 U.S.C. § 405(g). Plaintiff claims the ALJ

erroneously evaluated the opinion of her therapist, Ms. Droge, LSCSW, and failed to

include sufficient limitations in the mental residual functional capacity (MRFC) assessed

to account for the limitations Ms. Droge opined regarding concentration, persistence, and

pace and which the ALJ accepted.

       The court’s review is guided by the Act. Wall v. Astrue, 561 F.3d 1048, 1052

(10th Cir. 2009). Section 405(g) of the Act provides that in judicial review “[t]he

findings of the Commissioner as to any fact, if supported by substantial evidence, shall be

conclusive.” 42 U.S.C. § 405(g). The court must determine whether the ALJ’s factual

findings are supported by substantial evidence in the record and whether he applied the

correct legal standard. Lax v. Astrue, 489 F.3d 1080, 1084 (10th Cir. 2007); accord,

White v. Barnhart, 287 F.3d 903, 905 (10th Cir. 2001). “Substantial evidence” refers to

the weight, not the amount, of the evidence. It requires more than a scintilla, but less

than a preponderance; it is “such relevant evidence as a reasonable mind might accept as

adequate to support a conclusion.” Richardson v. Perales, 402 U.S. 389, 401 (1971); see

also, Wall, 561 F.3d at 1052; Gossett v. Bowen, 862 F.2d 802, 804 (10th Cir. 1988).

Consequently, to overturn an agency’s finding of fact the court “must find that the

evidence not only supports [a contrary] conclusion, but compels it.” I.N.S. v. Elias-

Zacarias, 502 U.S. 478, 481, n.1 (1992).

                                             2
       The court may “neither reweigh the evidence nor substitute [its] judgment for that

of the agency.” Bowman v. Astrue, 511 F.3d 1270, 1272 (10th Cir. 2008) (quoting

Casias v. Sec’y of Health & Human Servs., 933 F.2d 799, 800 (10th Cir. 1991)); accord,

Hackett v. Barnhart, 395 F.3d 1168, 1172 (10th Cir. 2005); see also, Bowling v. Shalala,

36 F.3d 431, 434 (5th Cir. 1994) (The court “may not reweigh the evidence in the record,

nor try the issues de novo, nor substitute [the Court’s] judgment for the

[Commissioner’s], even if the evidence preponderates against the [Commissioner’s]

decision.”) (quoting Harrell v. Bowen, 862 F.2d 471, 475 (5th Cir. 1988)). Nonetheless,

the determination whether substantial evidence supports the Commissioner’s decision is

not simply a quantitative exercise, for evidence is not substantial if it is overwhelmed by

other evidence or if it constitutes mere conclusion. Gossett, 862 F.2d at 804-05; Ray v.

Bowen, 865 F.2d 222, 224 (10th Cir. 1989).

       The Commissioner uses the familiar five-step sequential process to evaluate a

claim for disability. 20 C.F.R. § 416.920 (2017);3 Wilson v. Astrue, 602 F.3d 1136, 1139

(10th Cir. 2010) (citing Williams v. Bowen, 844 F.2d 748, 750 (10th Cir. 1988)). “If a

determination can be made at any of the steps that a claimant is or is not disabled,

evaluation under a subsequent step is not necessary.” Wilson, 602 F.3d at 1139 (quoting

Lax, 489 F.3d at 1084). In the first three steps, the Commissioner determines whether

claimant has engaged in substantial gainful activity since the alleged onset, whether she

has a severe impairment(s), and whether the severity of her impairment(s) meets or


3
 Citations in this decision to the Code of Federal Regulations are to the 2017 edition
except as otherwise indicated.
                                             3
equals the severity of any impairment in the Listing of Impairments (20 C.F.R., Pt. 404,

Subpt. P, App. 1). Williams, 844 F.2d at 750-51. After evaluating step three, the

Commissioner assesses claimant’s RFC. 20 C.F.R. § 416.920(e). This assessment is

used at both step four and step five of the sequential evaluation process. Id.

       The Commissioner next evaluates steps four and five of the process—determining

at step four whether, considering the RFC assessed, claimant can perform her past

relevant work; and at step five whether, when also considering the vocational factors of

age, education, and work experience, she is able to perform other work in the economy.

Wilson, 602 F.3d at 1139 (quoting Lax, 489 F.3d at 1084). In steps one through four the

burden is on Plaintiff to prove a disability that prevents performance of past relevant

work. Blea v. Barnhart, 466 F.3d 903, 907 (10th Cir. 2006); accord, Dikeman v. Halter,

245 F.3d 1182, 1184 (10th Cir. 2001); Williams, 844 F.2d at 751 n.2. At step five, the

burden shifts to the Commissioner to show that there are jobs in the economy which are

within the RFC previously assessed. Id.; Haddock v. Apfel, 196 F.3d 1084, 1088 (10th

Cir. 1999).

II.    Discussion

       Ms. Droge is a therapist who treated Plaintiff for 11 or 12 sessions in 2017,

submitted a medical source statement opining regarding Plaintiff’s mental abilities and

limitations, and testified regarding Plaintiff’s condition at the ALJ hearing. (R. 22-23,4



4
 At page 7 of the decision, the ALJ refers to Ms. Droge as “Janet Groge” (R. 22), but at
page 8 he correctly refers to her as “Janet Droge.” (R. 23). The court will consistently
refer to her as Ms. Droge.
                                             4
56-57, 396-97). Plaintiff points out that the ALJ accorded some weight to Ms. Droge’s

opinion and found that the “significant social and adaptation limitations that Ms. Droge

identified are not consistent with other evidence of record.” (Pl. Br. 11) (quoting R. 23).

She argues that the ALJ appeared to credit the limitations in concentration, persistence,

and pace about which Ms. Droge opined but failed to include those limitations in the RFC

he assessed. Id.

       Plaintiff acknowledges that “[o]ut of 20 areas of mental functioning, [Ms. Droge]

opined [Plaintiff] had a mild limitation in eight areas, a moderate limitation in three areas,

a marked limitation in four areas, and an extreme limitation in five areas.” Id. at 12.

Plaintiff argues, “the ALJ failed to include in the RFC limitations in absenteeism, off-task

behavior, maintaining attention and concentration, the need for special supervision, and

the ability to work in proximity to others.” Id. While none of the 20 mental abilities

about which Ms. Droge opined is included verbatim within Plaintiff’s statement of what

“the ALJ failed to include in the RFC,” the court understands her to argue that the ALJ

should have included Ms. Droge’s assessment of moderate limitations in the ability to

perform activities within a schedule, maintain regular attendance, and be punctual within

customary tolerances, and the ability to sustain an ordinary routine without special

supervision; and her assessment of extreme limitations in the ability to maintain attention

and concentration for extended periods, the ability to work in coordination with or

proximity to others without being distracted by them, and the ability to complete a

normal workday and workweek without interruption from psychologically based



                                              5
symptoms and to perform at a consistent pace without an unreasonable number and

length of rest periods.

       Plaintiff argues the ALJ’s analysis was insufficient because the only regulatory

factor he assessed was that Ms. Droge treated Plaintiff. She argues that the ALJ’s

assessment conflicts with Ms. Droge’s opinion and he is required by Soc. Sec. Ruling

(SSR) 96-8p and case law to explain why a limitation in an opinion is not adopted, and he

did not do so in this case. (Pl. Br. 13-14) (citing Haga v. Astrue, 482 F.3d 1205, 1208

(10th Cir. 2007)). Plaintiff also argues that Ms. Droge’s opinion is supported by the

opinion of Dr. Neufeld5 to which the ALJ accorded partial weight. Id. at 17-18.

       The Commissioner argues that the ALJ evaluated the entire record in assessing

RFC but Plaintiff narrowly focuses on Ms. Droge’s opinion. (Comm’r Br. 7). He argues

that when the decision is considered as a whole it reveals the reasons the ALJ discounted

the limitations Ms. Droge opined with regard to attention and concentration. Id. at 8-9.

He argues that Dr. Neufeld’s opinion supports the ALJ’s decision, and it was appropriate

to discount a portion of Dr. Neufeld’s opinion because it was vague. Id. at 11. He points

out that where the evidence will support both the findings of the ALJ and contrary

findings the court must accept the ALJ’s findings. Id. at 11-12. Finally, he argues that

the ALJ addressed at least the regulatory factors of treatment relationship, supportability,

and consistency, and that a factor-by-factor discussion is not required. Id. at 12.


5
 The court notes that in the argument section of her brief Plaintiff referred to Dr. Neufeld
as Dr. Neufield (Pl. Br. 17-18) but in her statement of facts she correctly referred to him
as Dr. Neufeld. (Pl. Br. 5-6). The Commissioner’s Brief reflects the same dichotomy.
(Comm’r Br. 3-4) (Dr. Neufeld); id. at 11 (Dr. Neufield).
                                             6
        In her Repy Brief, Plaintiff argues that the Commissioner’s argument relies on the

ALJ’s analysis of the Commissioner’s Psychiatric Review Technique (PRT) at steps two

and three of the sequential evaluation process but assessment using the PRT and

assessment of MRFC “are two different tools used for two different functions.” (Reply

2). She argues:

        The ALJ’s PRT finding that [Plaintiff] had only a moderate limitation in
        concentration, persistence or pace does not correlate to an appropriate
        assessment of Ms. Droge’s medical opinion after affording the opinion
        some weight and appearing to credit the limitations in the opinion for
        sustained concentration and persistence.

Id. at 3.

        A.    The ALJ’s Findings

        In his step three analysis, the ALJ applied the Commissioner’s PRT and assessed

the severity of Plaintiff’s mental impairments. He found that she has moderate

limitations in three broad areas of mental functioning: understanding, remembering, and

applying information; interacting with others; and concentrating, persisting, or

maintaining pace. (R. 19-20). He found she has a mild limitation in the broad mental

functional area of adapting or managing oneself. (R. 20). In making these findings, he

relied upon certain record evidence which the court will note as it relates to the issues

presented here.

        The ALJ noted that Dr. Neufeld (the psychological consultative examiner)

“observed that the claimant’s mentation was normal [and] she did not exhibit gross

mental confusion nor disturbances of logic.” Id. at 19 (citing Ex. 9F/3, R. 381). He

noted evidence of her interactions:

                                              7
       During the psychological consultative examination, the claimant made
       appropriate eye contact and interacted with the examiner in a friendly and
       appropriate manner (Ex. 9F/3[, R. 381]). The claimant has reported that
       crowds and people make her uncomfortable, but she does in-store shopping
       (Ex. 6E/12[, R. 255]). She also interacts with others, including other
       parents, on social media and through social networking (Ex. 6E/13[, R.
       256]).

(R. 19). He explained the specific bases for his assessment of a moderate limitation in

concentrating, persisting, or maintaining pace:

       The claimant has a valid driver’s license and drives on a regular basis (Ex.
       9F/2[, R. 380]). During the psychological consultative examination, the
       claimant’s thought processes, as evidenced by her speech, were clear,
       coherent, organized, and logical; there were no gross deficits with regard to
       either receptive or expressive language (Ex. 9F/3[, R. 381]). Although
       treatment notes described the claimant as distractible (Ex. 3F/16; Ex. 4F/4[,
       R. 347, 359]), she did not appear distractible during the consultative
       examination, and a clinical assessment of attention and concentration
       revealed no gross deficits (Ex. 9F/3[. R. 381]).

Id. at 20. He noted evidence of her adapting and managing herself:

       During a February 2015 mental health intake assessment, the claimant was
       observed to keep her emotions in check when discussing her issues (Ex.
       3F/9[, R. 340]). The psychological consultative examiner similarly
       observed no signs of impulsivity, recklessness or endangering attitudes, or
       uncontrolled or unmanageable behaviors (Ex. 9F/3[, R. 381]). The
       claimant cares for her minor daughter including taking her to school and
       attending her school activities, and she assists her parents with activities
       such as grocery shopping and preparing to move (Ex. 6E/9; Ex. 9F/2;
       Testimony[, R. 37-55, 252, 380]).

Id.

       The ALJ assessed Plaintiff’s MRFC and found she can “perform unskilled work

that does not require more than occasional contact with the public and coworkers. The

claimant cannot perform work at a high production rate, but she is able to perform work

that requires a medium or low production rate pace.” Id. at 20-21 (finding no. 4) (bold

                                             8
omitted). In assessing RFC the ALJ found Plaintiff’s allegations of disabling mental

symptoms “not entirely consistent” with the record evidence because she participated in

limited mental health treatment and “the mental status examinations have essentially been

within normal limits.” (R. 21-22). He summarized Plaintiff’s mental health treatment,

including Ms. Droge’s testimony at the hearing.

       The claimant participated in a mental health intake assessment in early
       February 2015 (Ex. 3F/7-9[, R. 338-40]). She was then evaluated for
       medication management later that month and started on a psychotropic
       medication (Ex. 3F/15-17[, R. 346-48]). Unfortunately, the claimant
       reported medication side effects at a follow up appointment in March 2015,
       so a different medication was prescribed (Ex. 4F/3[, R. 358]). At that
       appointment, the claimant also reported that she was in the process of
       completing paperwork in order to begin therapy (Ex. 4F/3[, R. 358]), but
       the medical evidence of record does not include any subsequent therapy
       treatment notes. The March medication management appointment was the
       last face-to-face contact that the claimant had with her mental health
       provider, and she was thus discharged in January 2016 (Ex. 14F[, R. 391-
       94]). At the hearing, Janet [D]roge, the claimant’s therapist testified that
       she first saw the claimant in January 2017; however, there was then a gap
       in treatment until March or April of that year, and Ms. [D]roge resigned
       from her position in mid/late June. Reflecting on that relatively short
       treatment relationship, Ms. [D]roge testified that the claimant has one of the
       most severe cases of PTSD that she has seen; however, Ms. [D]roge
       provided little objective information describing or addressing the claimant’s
       individual symptoms and limitations, and the record does not include any
       associated treatment notes. Meanwhile, the mental status examinations
       contained in earlier treatment notes record that, despite being distractible,
       the claimant was fully oriented and demonstrated a logical thought process
       and normal thought content along with an intact recent and remote memory
       (Ex. 3F/6-8, 16; Ex. 4F/4[, R. 337-39, 347, 359]).

Id. at 22.

       The ALJ explained his evaluation of the opinions of six medical sources in his

decision and stated the weight he accorded to each. They were the opinion of the

psychological consultative examiner, Dr. Neufeld, partial weight; two opinion of Ms.

                                             9
Droge, her medical source statement, some weight, and her testimony at the hearing, little

weight; a global assessment of functioning (GAF) score of 47 assessed in February 2015,

“limited weight because it is not consistent with the associated mental status

examination;” the opinion provided by the state agency psychologist, Dr. Wilkinson, at

the initial determination in April, 2015, great weight; and the opinion provided by the

state agency psychologist, Dr. Adams, at the reconsideration determination, “less weight

than the opinion of Dr. Wilkinson.” (R. 23-24). The court quotes the ALJ’s evaluation

of the opinions of Dr. Neufeld, Ms. Droge, Dr. Wilkinson, and Dr. Adams.

       Psychological consultative examiner Jason E. Neufeld, PhD, examined the
       claimant in December 2015 and provided the following opinion. The
       claimant remains capable of understanding and remembering complex
       instruction, maintaining concentration and pace with complex instruction,
       and adapting and making judgments related to complex instruction (Ex.
       9F/4). However, the claimant’s ability to maintain adequate persistence
       over the course of a typical 40-hour workweek remains uncertain (Ex.
       9F/4). Despite some interpersonal hypervigilance, the claimant would not
       be entirely precluded from maintaining moderate levels of contact with the
       public, coworkers, and supervisors (Ex. 9F/4). She would be able to
       manage her own funds (Ex. 9F/4). This opinion is given partial weight
       because Dr. Neufeld examined the claimant, but portions of the opinion are
       vague, specifically, the claimant’s ability to persist over the workweek;
       “moderate” social contact is also difficult to quantify and interpret.

       Janet Droge, LSCSW, provided an opinion dated June 2017 that included
       the following limitations (Ex. 15F/2-3). The claimant is mildly limited in
       her ability to understand, remember, and carry out very short and simple
       instructions, but she is extremely limited in her ability to maintain attention
       and concentration for extended periods and in her ability to complete a
       normal workday and workweek (Ex. 15F/2-3). Socially, the claimant is
       markedly limited in her ability to interact appropriately with the general
       public as well as in her ability to accept instructions and respond
       appropriately to criticism from supervisors (Ex. 15F/3). The claimant is
       also markedly limited in her ability to adapt to changes in the work setting
       (Ex. 15F/3). This opinion is given some weight because Ms. Droge had a
       treatment relationship with the claimant; however, the significant social and

                                             10
      adaptation limitations that Ms. Droge identified are not consistent with the
      other evidence of record as summarized above in connection with the
      “paragraph B” criteria.

      At the hearing, Ms. Droge testified that the claimant was not presently able
      to hold a job or attend classes. This opinion is given little weight because it
      is conclusory and does not identify specific functional limitations.

      ***

      State agency psychological consultant Sallye M. Wilkinson, PhD, provided
      the following opinion at the initial determination level in April 2015. The
      claimant can carry out simple instructions and sustain simple, routine tasks
      (Ex. 1A). She has sufficient concentration to perform routine tasks with
      conventional work breaks although she would do better in a job involving
      repetitive tasks that do not require procedural decisions (Ex. 1A). The
      claimant may need accommodations that include limited interaction with
      the public, coworkers, and supervisors (Ex. 1A). She can complete a
      normal workweek (Ex. 1A). This opinion is given great weight because Dr.
      Wilkinson is familiar with the disability program, and the limitations are
      consistent both with treatment notes that described the claimant as
      distractible but also her demonstrated abilities during the psychological
      consultative examination, as noted above.

      At the reconsideration determination level, State [sic] agency psychological
      consultant Carol L. Adams, PsyD, opined in December 2015 that the
      claimant may need accommodations including no more than occasional
      interaction with the public and coworkers, but the claimant does not have
      any apparent limitations in her ability to interact with supervisors (Ex. 3A).
      This opinion is given less weight than the opinion of Dr. Wilkinson, which
      the undersigned finds better accommodates all of the claimant’s mental
      limitations.

(R. 23-24).

      B.      The Standard for Evaluating Medical Opinions and “Other Medical
              Source” Opinions

      For claims filed before March 17, 2017, “[m]edical opinions are statements from

physicians and psychologists or other acceptable medical sources that reflect judgments

about the nature and severity of [a claimant’s] impairment(s) including [claimant’s]


                                            11
symptoms, diagnosis and prognosis.” 20 C.F.R. § 416.927(a)(2). Such opinions may not

be ignored and, unless a treating source6 opinion is given controlling weight, all medical

opinions will be evaluated by the Commissioner in accordance with factors contained in

the regulations. Id. § 416.927(c); SSR 96-5p, West’s Soc. Sec. Reporting Serv., Rulings

123-24 (Supp. 2019). A physician who has treated a patient frequently over an extended

period (a treating source) is expected to have greater insight into the patient’s medical

condition, and his opinion is generally entitled to “particular weight.” Doyal v. Barnhart,

331 F.3d 758, 762 (10th Cir. 2003). But, “the opinion of an examining physician [(a

nontreating source)] who only saw the claimant once is not entitled to the sort of

deferential treatment accorded to a treating physician’s opinion.” Id. at 763 (citing Reid

v. Chater, 71 F.3d 372, 374 (10th Cir. 1995)). However, opinions of nontreating sources

are generally given more weight than the opinions of nonexamining sources who have

merely reviewed the medical record. Robinson v. Barnhart, 366 F.3d 1078, 1084 (10th

Cir. 2004); Talbot v. Heckler, 814 F.2d 1456, 1463 (10th Cir. 1987) (citing Broadbent v.




       6
           The regulations define three types of “acceptable medical sources:”

       “Treating source:” an “acceptable medical source” who has provided the claimant
with medical treatment or evaluation in an ongoing treatment relationship. 20 C.F.R.
§ 416.902 (2016).

      “Nontreating source:” an “acceptable medical source” who has examined the
claimant, but never had a treatment relationship. Id.

       “Nonexamining source:” an “acceptable medical source” who has not examined
the claimant, but provides a medical opinion. Id.

                                              12
Harris, 698 F.2d 407, 412 (10th Cir. 1983), Whitney v. Schweiker, 695 F.2d 784, 789

(7th Cir. 1982), and Wier ex rel. Wier v. Heckler, 734 F.2d 955, 963 (3d Cir. 1984)).

       The regulatory factors for weighing all medical opinions are: (1) length of

treatment relationship and frequency of examination; (2) the nature and extent of the

treatment relationship, including the treatment provided and the kind of examination or

testing performed; (3) the degree to which the physician’s opinion is supported by

relevant evidence; (4) consistency between the opinion and the record as a whole;

(5) whether or not the physician is a specialist in the area upon which an opinion is

rendered; and (6) other factors brought to the ALJ’s attention which tend to support or

contradict the opinion. Watkins v. Barnhart, 350 F.3d 1297, 1301 (10th Cir. 2003); 20

C.F.R. ' 416.927(c)(2-6); see also Drapeau v. Massanari, 255 F.3d 1211, 1213 (10th Cir.

2001) (citing Goatcher v. Dep=t of Health & Human Servs., 52 F.3d 288, 290 (10th Cir.

1995)). After considering the factors, the ALJ must give reasons in the decision for the

weight he gives the medical opinions. Id. 350 F.3d at 1301.

       The regulations explain how opinions from medical sources who are not an

“acceptable medical source” will be considered and how the ALJ should articulate his

evaluation. 20 C.F.R. § 416.927(f).

       (f) Opinions from medical sources who are not acceptable medical sources
       and from nonmedical sources.

          (1) Consideration. Opinions from medical sources who are not
          acceptable medical sources and from nonmedical sources may reflect
          the source's judgment about some of the same issues addressed in
          medical opinions from acceptable medical sources. Although we will
          consider these opinions using the same factors as listed in paragraph
          (c)(1) through (c)(6) in this section, not every factor for weighing

                                            13
            opinion evidence will apply in every case because the evaluation of an
            opinion from a medical source who is not an acceptable medical source
            or from a nonmedical source depends on the particular facts in each
            case. Depending on the particular facts in a case, and after applying the
            factors for weighing opinion evidence, an opinion from a medical
            source who is not an acceptable medical source or from a nonmedical
            source may outweigh the medical opinion of an acceptable medical
            source, including the medical opinion of a treating source. For example,
            it may be appropriate to give more weight to the opinion of a medical
            source who is not an acceptable medical source if he or she has seen the
            individual more often than the treating source, has provided better
            supporting evidence and a better explanation for the opinion, and the
            opinion is more consistent with the evidence as a whole.

            (2) Articulation. The adjudicator generally should explain the weight
            given to opinions from these sources or otherwise ensure that the
            discussion of the evidence in the determination or decision allows a
            claimant or subsequent reviewer to follow the adjudicator's reasoning,
            when such opinions may have an effect on the outcome of the case. In
            addition, when an adjudicator determines that an opinion from such a
            source is entitled to greater weight than a medical opinion from a
            treating source, the adjudicator must explain the reasons in the notice of
            decision in hearing cases and in the notice of determination (that is, in
            the personalized disability notice) at the initial and reconsideration
            levels, if the determination is less than fully favorable.

20 C.F.R. § 416.927(f).

       C.      Analysis

       Considering the ALJ’s decision in light of the applicable legal standard, it

becomes clear that the ALJ’s discussion of Ms. Droge’s opinions was more than

sufficient to explain the weight accorded to them. As does the court, the ALJ accepted

the testimony of Plaintiff and of Ms. Droge that Ms. Droge was a therapist that treated

Plaintiff although the ALJ recognized it was a “relatively short treatment relationship”

and the record contains no treatment notes from Ms. Droge. (R. 22). Nonetheless,

because Ms. Droge is not an “acceptable medical source,” she is not a “treating source”

                                              14
as that term is defined in the regulations. 20 C.F.R. § 416.902 (2016). And, her opinion

is not a “medical opinion” as that term is defined. 20 C.F.R. § 416.927(a)(1) (2017).

       The regulation explains that “it may be appropriate to give more weight to the

opinion of a medical source who is not an acceptable medical source if he or she has seen

the individual more often than the treating source, has provided better supporting

evidence and a better explanation for the opinion, and the opinion is more consistent with

the evidence as a whole.” Here, although the ALJ found that Ms. Droge had a “relatively

short treatment relationship” with Plaintiff, she was the only medical source in the record

who had a treatment relationship. However, as the ALJ found, she provided no

supporting evidence for her opinions, her limitations are not consistent with the other

evidence, and the opinions of Dr. Wilkinson are more consistent with the treatment notes.

       As the Commissioner argues, Plaintiff ignores the decision and the evidence as a

whole and focuses on the one paragraph in the decision wherein the ALJ stated that he

gave some weight to Ms. Droge’s opinion. And, Plaintiff even ignores the other

paragraph in the decision wherein the ALJ summarized Plaintiff’s mental health

treatment, including Ms. Droge’s opinions. Moreover, Plaintiff treats Ms. Droge’s

opinions as “treating source” opinions and relies on case law dealing with an ALJ’s

failure to fully address inconsistencies and ambiguities in his evaluation of such treating

source opinions. Plaintiff attempts to expand the requirement to fully address such

irregularities in an ALJ’s consideration of treating source opinions to include the opinions

of therapists by citing Nielson v. Astrue, No. 09-1352-SAC, 2010 WL 4628099, at *4 (D.

Kan. Nov. 8, 2010). However, in Nielson the ALJ stated that the therapist was not a

                                             15
medical source and discounted his opinion on that basis. Id. 2010 WL 4628099, at *3.

The court noted that the therapist was not an “acceptable medical source,” but he was an

“other medical source” “whose opinions should be considered when determining the

severity of a claimant’s impairment, and the effect of the impairment on a claimant’s

ability to work.” Id. at *4. Here, Ms. Droge’s opinions were clearly considered and

evaluated in the decision at issue.

       While the ALJ in this case might have consolidated all of his evaluation and

consideration of Ms. Droge’s opinions into one location, a fair reading of the decision as

quoted above permits the claimant and this court to follow the ALJ’s reasoning. More is

not required.

       IT IS THEREFORE ORDERED that judgment shall be entered pursuant to the

fourth sentence of 42 U.S.C. § 405(g) AFFIRMING the Commissioner’s final decision.

       Dated February 14, 2020, at Kansas City, Kansas.




                                             s:/ John W. Lungstrum
                                             John W. Lungstrum
                                             United States District Judge




                                            16
